Citation Nr: 1231363	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  08-13 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected pilonidal cysts and cyst excision surgery.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from June 1953 to May 1955.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) and a September 2009 Board remand.

A Veterans Health Administration (VHA) opinion was obtained by the Board in June 2012.  The Veteran was provided a copy of the opinion on July 5, 2012 and given 60 days from the date of the letter to submit any additional evidence or argument.  The Veteran responded that month.  He submitted caselaw for the Board to consider and waived his right to have the appeal remanded back to the RO for consideration of the newly submitted evidence.  Accordingly, the Board may proceed to adjudicate the issue on appeal.

The Board denied the claim on appeal in a September 2009 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2011 Memorandum Decision, the Court vacated and remanded the Board's decision for the Board to make findings regarding the lay evidence of record.  A letter was sent to the Veteran and his representative on August 9, 2011 in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  That month, the Veteran submitted duplicative documents and waived his right to have the RO consider the evidence, but requested that the Board not make a decision on the appeal for 90 days.  The Board remanded the appeal after expiration of the time period.  The decision below will address the issues raised by the Memorandum Decision, as it makes findings regarding the Veteran's lay statements.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The evidence of record demonstrates that the Veteran's lumbar spine disorders are not caused or aggravated by active service or a service-connected disability.


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated by active military service or the service-connected pilonidal cyst and cyst excision surgery.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).   A June 2008 letter was sent to the Veteran prior to initial adjudication of his claim that provided the required notice.  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has been satisfied.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), VA medical records, and identified private medical records have been obtained.  VA provided the Veteran with an adequate medical examination with respect to his service connection claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that where VA provides the veteran an examination in a service connection claim, the examination must be adequate).  Although the 2008 and 2012 VA examinations did not address aggravation, a June 2012 VHA opinion was obtained that addresses the relevant theories of entitlement, is based upon a thorough review of the medical records, and contains supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in the persuasiveness of a medical opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

This appeal was remanded by the Board in December 2011.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  That remand requested that an examination be conducted and an opinion provided.  Such an opinion was obtained in a January 2012 VA examination.  Although that examiner did not provide an aggravation opinion, such was obtained in a subsequent January 2012 VHA opinion.  Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Boards remand order).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, arthritis may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  A layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu, 2 Vet. App. at 494.  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Additionally, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making its determination, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  This provision is effective October 10, 2006.  Because the Veteran's claim was filed after that time, the Board finds that it applies to his claim.  See generally Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

The Veteran asserts that his low back disorders are due to residuals of his pilonidal cyst excision surgeries.

The Veteran's service entrance examination noted pilonidal sinus with no signs of drainage, infection, masses, induration, or inflammation.  The spine examination was normal.  A July 1953 STR recommended sitz bath for pilonidal sinuses, draining.  Another July 1953 STR noted pilonidal cyst with draining sinus, many years duration.  It had never been lanced.  The Veteran was put on a profile for 8 weeks.  August 1953 STRs also recommended sitz baths.  A September 1953 STR noted pilonidal cysts.  A January 1954 STR noted pilonidal cysts.  He was given light duty.  An April 1954 STR noted draining pilonidal cysts.  The Veteran was given light duty.  A September 1954 STR notes no drainage from the pilonidal cyst.  

A February 1955 STR noted an excision of the pilonidal sinus.  The operative report noted that an elliptical incision was made around the three pilonidal sinus openings and a large ellipse of skin and subcutaneous fat was excised down to the sacral fascia.  Later that month, the sinus was draining purulent material.  On March 3, 1955, the drainage was lessening.  On March 23, sitz baths were recommended because the drainage persists.  In April 1955, the drainage was persisting and the sinus was recurring.  In a May 1955 STR, the drainage was minimal but there was a recurrent pilonidal sinus.  The examiner did not feel the Veteran should have more surgery.  Service discharge examination noted a pilonidal cystectomy scar.  The spine examination was normal.  It was noted that the February 1955 operation wound was still draining.  

VA medical records from August 1955 indicate that there was a recurrent pilonidal sinus.  There was draining purulent material.  On August 31, the Veteran complained of pain and discharge from the wound site.  The assessment was pilonidal sinus, draining.  

August 1996 private medical records indicate the presence of pilonidal cysts.  The Veteran reported drainage and swelling since his 1955 operation.  The impression was recurrent pilonidal cysts with multiple sinuses.  The plan was pilonidal cystectomy.  The operative report noted that an elliptical incision was made surrounding all of the sinus tracts and carried through the subcutaneous tissues.  The incision was carried deep to the sinus tracts, and widely to surround them, and the entire cyst and sinus tract was excised from post-sacral fascia.  A portion of the scar tissue was left.  The pathology report noted the specimen consisted of an ellipse of skin of pale pigmentation measuring 6 centimeters by .7 centimeters and the underlying tissue measured 3 centimeters in depth.  

At a December 2000 VA examination, the Veteran reported that his pilonidal cysts were clamped during service, although they were never actually excised.  He reported that there was continued draining and irritations of the sinus for 30 years and then an excision surgery in 1996.  The assessment was scar associated with pilonidal cyst excision that was depressed but without evidence of an ulceration, breakdown, significant underlying loss of tissue, inflammation, edema, or keloid formation.  A November 2006 VA skin examination was conducted.  The Veteran reported there were no problems after the 1996 surgery.  The examiner concluded that there was no residual disability of the pilonidal cyst.  

In a December 2006 private medical record, the examiner stated that the Veteran had been suffering from chronic low back pain for over five years.  In an April 2007 VA record, the Veteran reported low back pain.  

A VA physician, Dr. FS, submitted a June 2008 letter.  Dr. FS stated that the Veteran was a patient at the VA Medical Center and that there was a diagnosis of chronic low back pain.  The Veteran had reported that he had a pilonidal cyst partially removed from the lowest portion of his back during service.  Afterwards, he had the remaining portion removed in private hospital.  Dr. FS stated that given the localization of the surgeries, scarring tissue could be causing nerve root impingement that provokes neuropathy or radiculopathy.  Dr. FS concluded that it was as likely as not that the low back pain was secondary to the service-connected pilonidal cysts and the posterior surgical procedures.  

In a May 2008 record, the Veteran reported low back pain of years.  A May 2008 VA record noted mild to moderate osteoarthritis in the lumbar spine.  June, July 2008 VA physical therapy records noted a sprain of the coccyx.  

An August 2008 VA spine examination was conducted upon a review of the claims file.  The Veteran reported 2 surgeries for cyst excision, one in 1955 and one in 1996.  He reported worsening back pain and disability since surgery.  After a thorough orthopedic examination, the examiner noted severe multilevel degenerative arthritis.  The examiner concluded that it was not related to pilonidal cysts and surgeries because they were due to age-related degenerative arthritis and spinal stenosis, noting that there was no medical correlation between such cysts and excisional surgery and spinal degenerative arthritis.  

A February 2009 private opinion from Dr. AF was submitted.  Dr. AF stated that the Veteran presented in January 2009 with low back pain and reported a history of degenerative disc disease in his lumbar spine, which was confirmed by x-rays.  Physical examination revealed scarring in the lumbar spine.  Dr. AF stated that without the records of the surgical cyst removal, his conclusion, neurologically, based upon the Veteran's statement of the location of the cyst and the location of the scarring, that it is possible that the surgical cyst removal may have caused residual nerve damage.  

A January 2012 VA examination was conducted upon a review of the claims file.  The diagnoses were lumbar degenerative disc disease, degenerative joint disease, and stenosis.  It was noted that the Veteran had surgery for pilonidal cyst excision during service.  The Veteran reported low back pain well above the incision site for his pilonidal cysts.  He recalled no acute trauma to his spine during service.  He reported lower extremity radiculopathy.  The examiner conducted an orthopedic and neurological examination.  The examiner opined that the lumbar spine disorders were less likely than not incurred in or caused by service, noting that the Veteran had significant lumbar degenerative joint disease and a possible blastic process about the lumbar vertebrae, without any evidence of acute trauma to the lumbar spine during service.  The examiner then opined that the lumbar spine disorders were less likely than not proximately due to or the result of the service-connected condition, noting that the pilonidal cyst excision may be associated with local pain around the incision site, but was in no way linked to the low back conditions. 

A June 2012 VHA opinion was obtained upon a thorough review of the medical records.  The examiner summarized the Veteran's medical history, which included a thorough review of the STRs and the August 1996 private medical records.  The examiner noted that the 1996 operative report noted that an elliptical incision was made though the subcutaneous tissues and the entire cyst and sinus tract was excised from the post sacral fascia.  The pathology report indicated a pilonidal cyst and did not mention any muscle, nerves, ligaments, or osseous tissue in the specimen.  The examiner also reviewed the 2000, 2006, and 2008 VA examinations and opinions.  The examiner first opined that the lumbar spine disorders were not due to service, to include the pilonidal cyst removal surgery, noting the long period of time without back complaints after service discharge and the December 2006 private physician statement noting a five year history of back pain.  Additionally, the examiner stated that according to the operative notes of both surgeries, the surgeons did not excise past the fascia and that the depth of the excised specimen in the pathology report confirms that the surgeons did not penetrate beyond the sacral fascia which means no muscles, nerves, or bones were involved.  Based on these facts, the surgeries did not cause any injury to the spine.  The examiner also opined that if there was any postoperative neuropathy pain due to the subcutaneous issue resection, it would be minimal.  The examiner stated that neuropathic pain would not radiate up the lumbar region from a subcutaneous tissue resection at the sacral region of the spine, and any peripheral nerve injury would be healed within 1 month, as peripheral nerves regenerate at the rate of approximately 1 mm/day.  This was endorsed by the Veteran's statements during the 2006 examination, when he stated the resolution of the symptoms since the second surgery.  The examiner stated that a search of published articles over the last century on pilonidal cyst, pilonidal sinus, back pain, spinal degenerative joint disease, spinal stenosis, and degenerative disc disease, did not produce a case report or literature supporting that the pathologies could be caused by a cyst or surgical resection.  Additionally, the three centimeter sacral subcutaneous resection would not cause lumbar spinal degenerative joint disease, spinal stenosis, or degenerative disc disease.  The examiner next opined that the spine disorders are not likely to have been aggravated by the cysts or residuals of the cyst removal surgeries.  The examiner noted the lack of medical literature supporting such a correlation and that multiple studies indicate that age and high body mass index can aggravate these conditions.  The examiner stated that the normal BMI is less than 25, overweight is between 25 and 29.9, and obese is any BMI over 30.  The Veteran's BMI during service was 32.1 and was 32.9 in 2006.  Thus, the examiner concluded that the disorders were more likely to be aggravated by age and weight.    

The Board finds that the evidence of record does not support a finding of direct service connection for a lumbar spine disorder.  First, there is a current disability as the evidence of record demonstrates diagnoses of lumbar spine degenerative joint disease, degenerative disc disease, and spinal stenosis.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Second, there is evidence of an in-service event as the evidence of record indicates pilonidal cysts and pilonidal cyst excision surgery.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  But there is no evidence of any back complaints, treatment, or diagnoses during active service, and the Veteran does not allege any such incidents.  

Third, however, the evidence of record demonstrates that there is not a relationship between the currently diagnosed lumbar spine disorders and service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Lumbar spine degenerative joint disease was not diagnosed within one year of service discharge.  38 C.F.R. §§ 3.307, 3.309.  Additionally, there was no back injury or complaints during service and a lengthy gap in between service discharge and complaints of back pain.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  

Additionally, the competent evidence of record demonstrates that there is no relationship between the currently diagnosed lumbar spine disorders and the pilonidal cysts and excision surgeries.  See 38 C.F.R. §§ 3.303(a), 3.310; Shedden, 381 F.3d at 1167; Allen, 7 Vet. App. at 448.  Although the Veteran alleges the cysts and surgeries caused his lumbar spine disorders, he is not competent to provide this opinion because linking complicated spinal disorders such as degenerative joint disease, degenerative disc disease, and stenosis to a pilonidal cyst and/or excision surgery requires technical or medical expertise that the record does not indicate the Veteran has.  See Espiritu, 2 Vet. App. at 494-95 (noting that where the issue is "such that inexperienced persons are unlikely to prove capable of forming a correct judgment upon it, for the reason that the subject-matter so far partakes of a science, art, or trade as to require a previous habit or experience or study in it, in order to acquire a knowledge of it" expert opinions are admissible) (quoting Frye v. United States, 293 F. 1013, 1014 (1923)).  This complicated etiological issue is distinguishable from disorders capable of lay observation such as varicose veins, tinnitus, and flat feet.  See Barr, 21 Vet. App. at 310; Charles, 16 Vet. App. at 374; Falzone, 8 Vet. App. at 405.  

Furthermore, the Board accords significant weight to the 2012 VHA opinion as it was provided upon a review of the relevant medical information in the claims file and supporting rationale and explanations were provided.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (noting that the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence, and provide the reasons for its rejection of any such evidence); see also Stefl, 21 Vet. App. at 124 (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions); Nieves-Rodriguez, 22 Vet. App. at 304 (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  The VHA examiner opined that the lumbar spine disorders were not caused or aggravated by the pilonidal cysts or the removal surgery.  The examiner noted the long period of time without back complaints, the 2006 medical record indicating a five year history of back pain, operative notes from the surgeries which indicated the excisions did not extend past the fascia, pathology reports that indicate no muscles, nerves, or bones were involved in the surgeries, a lack of medical literature support for a causal or aggravation relationship between pilonidal cyst removal surgery and the diagnosed disorders, and the Veteran's risk factors for the lumbar spine disorders such as age and high body mass.  

Furthermore, this well-supported and thorough medical opinion is supported by the 2008 and 2012 VA examination opinions.  See Gabrielson, 7 Vet. App. at 40.  The 2008 VA examiner opined that the cyst surgeries did not cause the lumbar spine disorders as they were more likely due to the aging process, noting that there was no medical correlation between such cysts and excisional surgery and spinal degenerative arthritis.  The 2012 VA examiner opined that the lumbar spine disorders were less likely than not proximately due to or the result of the service-connected conditions, noting that the pilonidal cyst excision may be associated with local pain around the incision site, but is in no way linked to the low back conditions.  Although these opinions did not address aggravation, they are probative for the causation of theory of service connection as each opinion was supported by an explanation and was based upon a review of the relevant medical evidence.  See Stefl, 21 Vet. App. at 124; Nieves-Rodriguez, 22 Vet. App. at 304.

To the contrary, the Board does not accord significant weight to the positive medical opinions of record.  See Gabrielson, 7 Vet. App. at 40.  Dr. FS opined that it was as likely as not that the low back pain was secondary to the service-connected pilonidal cysts and the posterior surgical procedures, noting that given the localization of the surgeries, scarring tissue could be causing nerve root impingement that provokes neuropathy or radiculopathy.  Although he provided a supporting explanation, Dr. FS did not review the relevant medical records, to include the operative notes and pathology reports from the two surgeries.  Dr. AF opined that it was possible that the surgical cyst removal may have caused residual nerve damage.  Likewise, Dr. AF provided supporting rationale, but did not review the records of the pilonidal cyst removal surgeries.  Thus, these opinions are not assigned significant weight and are outweighed by the 2012 VHA opinion.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (noting that the Board may appropriately favor the opinion of one competent medical authority over another); see also Stefl, 21 Vet. App. at 124; Nieves-Rodriguez, 22 Vet. App. at 304.

Finally, the Veteran has provided competent and credible assertions that he has continuous back pain since his second surgery in 1996.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Espiritu, 2 Vet. App. at 495.  But these statements do not outweigh the medical opinions of record.  See Gabrielson, 7 Vet. App. at 40.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lumbar spine disorder is denied.




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


